Exhibit 10.9

 

SIMPLETECH, INC.
EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is dated November 11, 2002, between SimpleTech, Inc.
(“Employer”), a California Corporation, and Thomas A. Beaver (“Employee”).

 

In consideration of the mutual promises and covenants contained in this
Agreement, the parties agree as follows:

 


1.                                       EMPLOYMENT DUTIES.  EMPLOYER AGREES TO
EMPLOY EMPLOYEE IN THE POSITION OF SENIOR VICE PRESIDENT AND GENERAL MANAGER OF
XIRAN, BEGINNING ON NOVEMBER 11, 2002, AND EMPLOYEE AGREES TO SERVE IN THAT
POSITION OR IN SUCH OTHER POSITIONS AS EMPLOYEE MAY BE ASSIGNED FROM TIME TO
TIME BY EMPLOYER.  IN SUCH INITIAL POSITION, EMPLOYEE SHALL REPORT TO MANOUCH
MOSHAYEDI OR, TO SUCH OTHER PERSON AS MANAGEMENT DESIGNATES. EMPLOYEE SHALL HAVE
SUCH DUTIES AS ARE ASSIGNED FROM TIME TO TIME BY EMPLOYER.  IN CONNECTION WITH
EMPLOYEE’S EMPLOYMENT BY EMPLOYER, EMPLOYEE SHALL BE BASED AT EMPLOYER’S PLACE
OF BUSINESS 17770 CARTWRIGHT ROAD, SUITE 200, IRVINE, CALIFORNIA.


 


2.                                       TIME AND EFFORT, EXCLUSIVITY OF
EMPLOYMENT.  EMPLOYEE SHALL FAITHFULLY, HONESTLY AND DILIGENTLY SERVE EMPLOYER,
DEVOTE ALL OF EMPLOYEE’S WORKING TIME, ATTENTION, KNOWLEDGE AND SKILL TO
EMPLOYEE’S EMPLOYMENT HEREUNDER AND USE EMPLOYEE’S BEST EFFORTS TO PROMOTE THE
BUSINESS AND INTERESTS OF EMPLOYER AND TO PERFORM THE DUTIES AND
RESPONSIBILITIES THAT ARE ASSIGNED TO EMPLOYEE.  EMPLOYER SHALL BE ENTITLED TO
ALL OF THE BENEFITS AND PROFITS ARISING FROM OR INCIDENT TO THE DUTIES OF
EMPLOYEE PURSUANT TO THIS AGREEMENT.  DURING EMPLOYEE’S EMPLOYMENT, EMPLOYEE
SHALL NOT, DIRECTLY OR INDIRECTLY, ENGAGE OR PARTICIPATE IN ANY BUSINESS THAT IS
IN COMPETITION IN ANY MANNER WHATSOEVER WITH THE BUSINESS OF EMPLOYER.


 


3.                                       COMPENSATION.  AS COMPENSATION FOR THE
SERVICES TO BE RENDERED BY EMPLOYEE, EMPLOYER SHALL PAY EMPLOYEE IN EQUAL
SEMI-MONTHLY INSTALLMENTS OF $ SEE OFFER LETTER (LESS NORMAL WITHHOLDING FOR
STATE AND FEDERAL INCOME TAXES AND EMPLOYEE PORTIONS OF FICA, SDI, AND ANY OTHER
REQUIRED OR EMPLOYEE-AUTHORIZED DEDUCTIONS), TOGETHER WITH SUCH ADDITIONAL TERMS
OF COMPENSATION, IF ANY, AS SET FORTH IN EMPLOYEE’S EMPLOYMENT OFFER LETTER
AND/OR IN THIS AGREEMENT.  EMPLOYEE SHALL ALSO BE ENTITLED TO PARTICIPATE IN
SUCH EMPLOYEE BENEFIT PROGRAMS AS MAY BE OFFERED FROM TIME TO TIME BY EMPLOYER,
SUBJECT TO THE TERMS AND ELIGIBILITY REQUIREMENTS ESTABLISHED BY EMPLOYER FOR
SUCH PROGRAMS.  THE PARTIES CONTEMPLATE THAT COMPENSATION ADJUSTMENTS AND
CHANGES IN BENEFITS, MAY BE MADE FROM TIME TO TIME AT THE DISCRETION OF
EMPLOYER.  SUCH ADJUSTMENTS SHALL BE INCORPORATED INTO AND FORM A PART OF THIS
AGREEMENT.


 


4.                                       TERM AND TERMINATION.  EMPLOYEE’S
EMPLOYMENT UNDER THIS AGREEMENT IS FOR NO SPECIFIED PERIOD OF TIME AND SHALL
CONTINUE UNTIL TERMINATED BY EITHER PARTY.  EMPLOYEE’S EMPLOYMENT WITH EMPLOYER
IS “AT WILL,” MEANING THAT EITHER EMPLOYEE OR EMPLOYER MAY TERMINATE THE
EMPLOYMENT RELATIONSHIP AT ANY TIME ON NOTICE TO THE OTHER, WITH OR WITHOUT
CAUSE, FOR ANY REASON OR NO REASON, AND WITH NO LIABILITY OF EMPLOYER TO
EMPLOYEE OTHER THAN FOR WAGES ACCRUED TO THE DATE OF TERMINATION.  EMPLOYER MAY
ALSO DISCIPLINE, DEMOTE OR ALTER THE TERMS OF EMPLOYMENT OF EMPLOYEE AT ANY
TIME, WITH OR WITHOUT CAUSE OR ADVANCE NOTICE.


 

--------------------------------------------------------------------------------



 


5.                                       OBSERVANCE OF RULES AND REGULATIONS. 
EMPLOYEE AGREES TO ABIDE BY ALL EMPLOYER’S POLICIES, RULES AND REGULATIONS AS
ADOPTED OR AMENDED FROM TIME TO TIME BY EMPLOYER IN ITS DISCRETION.


 


6.                                       EMPLOYEE NONDISCLOSURE AND INVENTION
ASSIGNMENT AGREEMENT.  EMPLOYEE’S EMPLOYMENT IS SUBJECT TO THE REQUIREMENT THAT
EMPLOYEE SIGN, OBSERVE, AND AGREE TO BE BOUND, BOTH DURING AND AFTER EMPLOYEE’S
EMPLOYMENT, BY THE PROVISIONS OF THE EMPLOYER’S EMPLOYEE NONDISCLOSURE AND
INVENTION ASSIGNMENT AGREEMENT, A COPY OF WHICH IS ATTACHED HERETO AS EXHIBIT
“A.”  EMPLOYEE REPRESENTS AND WARRANTS TO THE EMPLOYER THAT HE HAS RETURNED ALL
PROPERTY AND CONFIDENTIAL INFORMATION BELONGING TO ANY PRIOR EMPLOYERS. 
EMPLOYEE’S EXECUTION OF THE EMPLOYEE NONDISCLOSURE AND INVENTION ASSIGNMENT
AGREEMENT IS AN EXPRESS CONDITION PRECEDENT TO EMPLOYEE’S COMMENCEMENT OF
EMPLOYMENT WITH EMPLOYER.


 


7.                                       NON-SOLICITATION.  EMPLOYEE SHALL NOT,
EITHER DURING EMPLOYEE’S EMPLOYMENT BY EMPLOYER OR FOR A PERIOD OF ONE (1) YEAR
THEREAFTER, DIRECTLY OR INDIRECTLY, SOLICIT, INDUCE OR ATTEMPT TO INDUCE ANY OF
THE EMPLOYEES OF EMPLOYER OR ANY OF ITS AFFILIATES, TO LEAVE THEIR EMPLOYMENT.


 


8.                                       REMEDIES.  EMPLOYEE ACKNOWLEDGES THAT A
BREACH OR THREATENED BREACH BY EMPLOYEE OF THE PROVISIONS OF SECTIONS 6 AND 7 OF
THIS AGREEMENT, AND SECTIONS 2 AND 4 OF THE EMPLOYEE NONDISCLOSURE AND INVENTION
ASSIGNMENT AGREEMENT WILL RESULT IN EMPLOYER AND ITS AFFILIATES SUFFERING
IRREPARABLE HARM WHICH CANNOT BE CALCULATED OR FULLY OR ADEQUATELY COMPENSATED
BY RECOVERY OF DAMAGES ALONE.  ACCORDINGLY, EMPLOYEE AGREES THAT EMPLOYER SHALL
BE ENTITLED TO TEMPORARY AND PERMANENT INJUNCTIVE RELIEF, SPECIFIC PERFORMANCE
AND OTHER EQUITABLE REMEDIES, IN ADDITION TO ANY OTHER RELIEF TO WHICH EMPLOYER
MAY BECOME ENTITLED.


 


9.                                       NOTICES.  ANY NOTICE OR OTHER
COMMUNICATION REQUIRED OR PERMITTED TO BE GIVEN UNDER THIS AGREEMENT SHALL BE IN
WRITING AND SHALL BE GIVEN BY PREPAID FIRST CLASS MAIL, OR BY HAND-DELIVERY. 
ANY SUCH NOTICE OR OTHER COMMUNICATION, IF MAILED BY PREPAID FIRST CLASS MAIL
SHALL BE DEEMED TO HAVE BEEN RECEIVED ON THE FOURTH BUSINESS DAY AFTER THE
POSTMARKED DATE, OR IF DELIVERED BY HAND, SHALL BE DEEMED TO HAVE BEEN RECEIVED
BY EMPLOYER AT THE TIME IT IS DELIVERED TO THE APPLICABLE ADDRESS NOTED BELOW OR
BY EMPLOYEE AT THE TIME IT IS RECEIVED BY EMPLOYEE OR AT THE TIME IT IS
DELIVERED TO THE APPLICABLE ADDRESS NOTED BELOW.  NOTICES AND OTHER
COMMUNICATIONS SHALL BE ADDRESSED AS FOLLOWS:


 


(A)


 


IF TO EMPLOYER:


 


 


 


 


 


SIMPLETECH, INC.
3001 DAIMLER ST.
SANTA ANA, CA  92705
ATTN:  HUMAN RESOURCES DEPT.


 


 


 


(B)


 


IF TO EMPLOYEE:


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 

 

2

--------------------------------------------------------------------------------


 

Either party may change its address for the purposes of this Agreement by giving
written notice of such change to the other party.

 


10.                                 INVALIDITY OF PROVISIONS.  IF ANY PROVISION
OF THIS AGREEMENT SHOULD BE DECLARED TO BE VOID OR UNENFORCEABLE BY A COURT OF
COMPETENT JURISDICTION FROM WHICH NO FURTHER APPEAL LIES OR IS TAKEN, THAT
PROVISION SHALL BE DEEMED TO BE SEVERED FROM THIS AGREEMENT AND THE REMAINING
PROVISIONS SHALL NOT BE AFFECTED AND SHALL REMAIN VALID AND ENFORCEABLE.


 


11.                                 ENTIRE AGREEMENT, AMENDMENT, WAIVER.  THIS
AGREEMENT, TOGETHER WITH THE EMPLOYEE NONDISCLOSURE AND INVENTION ASSIGNMENT
AGREEMENT AND THE EMPLOYEE’S EMPLOYMENT OFFER LETTER, IF ANY, TO EMPLOYEE (EACH
OF WHICH IS INCORPORATED HEREIN), CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER CONTAINED IN SUCH DOCUMENTS, AND
SUPERSEDE ALL PRIOR AGREEMENTS RELATING TO THE SAME SUBJECT MATTER.  THERE ARE
NO OTHER REPRESENTATIONS, WARRANTIES, CONDITIONS, AGREEMENTS OR ACKNOWLEDGMENTS,
WHICH FORM A PART OF OR AFFECT THIS AGREEMENT.  EXCEPT AS PROVIDED IN THIS
AGREEMENT, NO WAIVER OR TERMINATION SHALL BE BINDING UNLESS ACCEPTED IN WRITING
BY BOTH PARTIES.  NO WAIVER OF ANY PROVISION OF THIS AGREEMENT SHALL CONSTITUTE
A WAIVER OF ANY OTHER PROVISION AND NO WAIVER OF ANY PROVISION OF THIS AGREEMENT
SHALL CONSTITUTE A CONTINUING WAIVER UNLESS OTHERWISE EXPRESSLY PROVIDED.


 


12.                                 GOVERNING LAW AND FORUM SELECTION.  THIS
AGREEMENT SHALL BE GOVERNED BY, AND INTERPRETED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF CALIFORNIA (EXCLUDING ANY CONFLICT OF LAW, RULE OR
PRINCIPLE, WHICH MIGHT REFER SUCH CONSTRUCTION TO THE LAWS OF ANOTHER
JURISDICTION).  EMPLOYER AND EMPLOYEE IRREVOCABLY SUBMIT TO JURISDICTION OF THE
COURTS OF ORANGE COUNTY, CALIFORNIA, FOR THE PURPOSE OF OBTAINING AN ORDER TO
COMPEL SUBMISSION TO BINDING ARBITRATION PURSUANT TO SECTION 13 BELOW.


 


13.                                 BINDING ARBITRATION.  EMPLOYER AND EMPLOYEE
AGREE TO SUBMIT TO FINAL AND BINDING ARBITRATION BEFORE J•A•M•S/ENDISPUTE IN
ORANGE COUNTY, CALIFORNIA, ALL PAST, PRESENT, AND FUTURE CLAIMS OR DISPUTES IN
ANY WAY ARISING OUT OF OR RELATING TO EMPLOYEE’S EMPLOYMENT WITH EMPLOYER,
INCLUDING, WITHOUT LIMITATION (EXCEPT AS EXPRESSLY EXCLUDED BELOW IN THIS
SECTION), ANY CLAIMS OR DISPUTES CONCERNING THE SEPARATION OF THAT EMPLOYMENT;
ANY OTHER ADVERSE PERSONNEL ACTION BY EMPLOYER; ANY CLAIMS BY EMPLOYEE AGAINST
EMPLOYER, OR BY EMPLOYER AGAINST EMPLOYEE, ARISING OUT OF OR RELATED TO ANY
FEDERAL, STATE OR LOCAL LAW, STATUTE OR REGULATION PROHIBITING EMPLOYMENT
DISCRIMINATION OR HARASSMENT; ANY PUBLIC POLICY, AND ANY OTHER CLAIM FOR
PERSONAL, EMOTIONAL, PHYSICAL OR ECONOMIC INJURY (INDIVIDUALLY OR COLLECTIVELY,
“COVERED CLAIMS”).  THE ONLY CLAIMS OR DISPUTES EXCLUDED FROM BINDING
ARBITRATION UNDER THIS AGREEMENT ARE THE FOLLOWING:  ANY CLAIM BY EMPLOYEE FOR
WORKERS’ COMPENSATION BENEFITS OR FOR BENEFITS UNDER AN EMPLOYER PLAN THAT
PROVIDES ITS OWN ARBITRATION PROCEDURE; AND ANY CLAIM BY EMPLOYER FOR EQUITABLE
RELIEF, INCLUDING BUT NOT LIMITED TO, A TEMPORARY RESTRAINING ORDER, PRELIMINARY
INJUNCTION OR PERMANENT INJUNCTION AGAINST EMPLOYEE.  THE ARBITRATION SHALL BE
CONDUCTED IN ACCORDANCE WITH THE THEN-EXISTING RULES AND PROCEDURES OF
J•A•M•S/ENDISPUTE FOR ARBITRATION OF EMPLOYMENT DISPUTES, EXCEPT THAT THE
MEDIATION AND OPTIONAL APPEAL PROCEDURES OF J•A•M•S/ENDISPUTE SHALL NOT BE
REQUIRED.  THE ARBITRATOR SHALL NOT HAVE THE POWER TO COMMIT ERRORS OF LAW OR
LEGAL REASONING, OR TO GRANT RELIEF, WHICH WOULD NOT BE LEGALLY AVAILABLE IN A
CALIFORNIA COURT.

 

3

--------------------------------------------------------------------------------


 

This agreement to submit all Covered Claims to binding arbitration in no way
alters Employee’s at-will employment with Employer and does not require Employer
to provide Employee with any type of progressive discipline.

 


14.                                 ATTORNEY’S FEES AND COSTS.  SHOULD ANY LEGAL
ACTION (OTHER THAN BINDING ARBITRATION UNDER SECTION 13 ABOVE, IN WHICH EACH
PARTY SHALL BEAR ITS, HIS OR HER OWN FEES AND COSTS) BE REQUIRED TO RESOLVE ANY
DISPUTE OVER THE MEANING OR ENFORCEABILITY OF THIS AGREEMENT OR TO ENFORCE THE
TERMS OF THIS AGREEMENT, THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER ITS,
HIS OR HER REASONABLE ATTORNEYS’ FEES AND COSTS INCURRED IN SUCH ACTION, IN
ADDITION TO ANY OTHER RELIEF TO WHICH THAT PARTY MAY BE ENTITLED.


 


15.                                 NO ASSIGNMENT.  THIS AGREEMENT AND ALL
RIGHTS AND OBLIGATIONS OF EMPLOYEE HEREUNDER ARE PERSONAL TO EMPLOYEE AND MAY
NOT BE TRANSFERRED OR ASSIGNED BY EMPLOYEE AT ANY TIME.  THE EMPLOYER MAY ASSIGN
ITS RIGHTS UNDER THIS AGREEMENT TO ANY ENTITY THAT ASSUMES THE EMPLOYER’S
OBLIGATIONS HEREUNDER IN CONNECTION WITH ANY SALE OR TRANSFER OF ALL OR A
SUBSTANTIAL PORTION OF THE EMPLOYER’S ASSETS TO SUCH ENTITY.

 


16.                                 ACKNOWLEDGMENTS AND REPRESENTATIONS. 
EMPLOYEE ACKNOWLEDGES, REPRESENTS AND AGREES THAT:

 


(A)                                  EMPLOYEE HAS READ AND UNDERSTANDS THE TERMS
OF THIS AGREEMENT AND EMPLOYEE’S OBLIGATIONS HEREUNDER, AND EMPLOYEE AGREES TO
ABIDE BY THE TERMS OF THIS AGREEMENT;


(B)                                 EMPLOYER HAS MADE NO PROMISES OR
REPRESENTATIONS CONCERNING FUTURE PROMOTIONS, COMPENSATION, OR OTHER TERMS AND
CONDITIONS OF EMPLOYMENT OTHER THAN AS EXPRESSLY STATED IN THIS AGREEMENT; AND,


(C)                                  BY ACCEPTING EMPLOYMENT UNDER THIS
AGREEMENT, EMPLOYEE HAS NOT RELIED UPON OR BEEN INDUCED TO ACCEPT EMPLOYMENT
WITH EMPLOYER ON THE BASIS OF ANY SUCH PROMISES OR REPRESENTATIONS.

 

IN WITNESS WHEREOF, the parties have executed this Agreement.

 

EMPLOYEE

 

 

/s/ THOMAS A. BEAVER

 

November 11, 2002

 

Signature

 

Date

 

 

 

 

 

 

SIMPLETECH, INC.

 

 

 

 

 

By:

/s/ CAROLYN HOFFMAN

 

Name:

Carolyn Hoffman

 

 

 

 

 

Title:

Director of Human Resources

 

 

 

 

4

--------------------------------------------------------------------------------


 

[LETTERHEAD OF SIMPLETECH]

 

November 6, 2002

 

Mr. Thomas A. Beaver

234 Monarch Bay Drive

Dana Point, CA 92629

 

Dear Tom:

 

I am very pleased to extend you an offer to join SimpleTech as a Senior Vice
President and General Manager of Xiran, reporting to Mark Moshayedi and the
undersigned.  Your initial base salary will be $10,416.67 semi-monthly which is
equivalent to $250,000.00 annually.  After Xiran becomes profitable, your salary
will be increased to $350,000.00 annually.  For days worked from the 1st through
the 15th of the month, you will be paid on the 20th day of the same month.  For
days worked from the 16th through the last day of the month, you will be paid on
the 5th day of the following month.

 

As a SimpleTech employee, you will be eligible to participate in all current
employee benefit and incentive programs as described below.

 

Restricted Stock Option Grant

 

You will be granted a stock option to purchase 150,000 shares of SimpleTech
common stock at an exercise price equal to the closing price of SimpleTech
common stock as reported on the Nasdaq national market on the date of your
grant.  The option will become exercisable in a series of annual installments
over a four-year period of service measured from your grant date. Your grant
will be made as soon as possible following your commencement of employment.  The
terms of your grant will be more fully described in the option documentation
available to you on-line shortly after your grant is effective.  After Xiran
becomes profitable, you will receive an additional 100,000 options exercisable
in a series of annual installments over a four year period and priced at the
time of the grant.

 

Medical and Dental

 

Medical and dental benefits will be extended to you the first day of the month
followingcommencement of employment.  SimpleTech pays 100% of the employee
premium for the standard medical and dental plans.  You will be responsible for
any extra coverage that you select.

 

401(k) Profit Sharing Plan

 

After completing six months of service, you will be eligible to participate in
the SimpleTech 401(k) Profit Sharing Plan.  You may invest up to 75% of your pay
in the plan on a pre-tax basis, up to a maximum of $11,000.00 annually. 
SimpleTech will match 50% of your contribution to the plan each semi-monthly pay
period up to the annual maximum of $11,000.00.  Vesting for the company
contribution occurs over a six-year period.  The 401(k) Profit Sharing Plan is
subject to all applicable federal tax regulations.  Further information
regarding the plan may be found in the Summary Plan Description.

 

5

--------------------------------------------------------------------------------


 

Employee Stock Purchase Plan

 

SimpleTech’s Stock Purchase Program allows regular full-time employees the
opportunity to acquire shares of SimpleTech common stock at periodic intervals
through accumulated payroll deductions.  These deductions will be applied at
semiannual intervals to purchase shares of common stock at a discount from the
then-current market price.

 

Paid Time-Off

 

You will accrue vacation time at a rate of 6.66 hours every semi-monthly pay
period, which is equivalent to twenty days per 12-month period. After five years
of employment, you will accrue vacation at the rate of 8.32 hours every
semi-monthly pay period, which is equivalent to twenty-five days per 12-month
period.  In addition, you will accrue five sick days annually and one personal
day every six months.

 

Severance

 

If you are terminated during the first year of your employment, SimpleTech will
pay you a severance payment of $125,000.00 (equivalent to six months’ initial
salary) and fully vest 37,500 shares of your stock option grant provided such
termination is based on other than for cause as described in Schedule A below. 
You will not be eligible for severance after completing the first year of
employment.

 

In the event SimpleTech or its Xiran division is sold, discontinued, or there is
a change in ownership, and if the new owners terminate your employment without
cause, all of your remaining stock options that were granted at the beginning of
your employment will immediately vest.

 

Additional Benefits

 

SimpleTech provides short-term and long-term disability insurance, travel
accident insurance, and a $20,000.00 life/accidental death and dismemberment
insurance policy for all employees.

 

*    *    *    *    *

 

In consideration of this offer of employment, you agree to complete and return
the necessary documentation in order to complete your personnel file with
SimpleTech.  You also acknowledge that your employment with SimpleTech is “at
will.”  You recognize that both SimpleTech and you have the right to terminate
your employment at any time, with or without advance notice, and with or without
cause.  This offer letter, and the “Employment Agreement” constitute the entire
agreement between SimpleTech and you concerning your terms and conditions of
employment and your employee relationship with SimpleTech.

 

6

--------------------------------------------------------------------------------


 

This offer will remain open until November 8, 2002, and is contingent upon your
passing a background investigation and drug screen which SimpleTech conducts on
all prospective new employees and establishing a mutually acceptable start
date.  To confirm your acceptance of this offer, please sign and return a copy
of this letter to Human Resources by facsimile [(949) 476-0852] or mail. We look
forward to your acceptance of our offer and having you join the SimpleTech
team.  If you have any questions, please feel free to call me at (949) 476-1180.

 

Sincerely,

 

 

/s/ MANOUCH MOSHAYEDI

 

Manouch Moshayedi

CEO

 

 

Acceptance

 

I accept the terms of this offer and will report to work on November 11, 2002.

 

 

/s/ THOMAS A. BEAVER

 

November 11, 2002

 

Signature

Date

 

7

--------------------------------------------------------------------------------


 

SCHEDULE A

 

 

For purposes of this Employment Offer Letter, “cause” shall mean i) any act of
dishonesty on your part in connection with your responsibilities as an employee
of SimpleTech, ii) your commission of a felony or an act of fraud against
SimpleTech, iii) a willful act by you that constitutes gross misconduct, or iv)
continued violations by you of your employment duties or responsibilities to
SimpleTech, which are willful and deliberate.

 

8

--------------------------------------------------------------------------------